DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-15, 18-23 and 25-28 are allowed. The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a handheld optical testing instrument configured to rest on a surface and shaped to be gripped by a user.  The instrument comprises : a shell defining a cavity for receiving a sample tube, the cavity is configured to support the sample tube in an upright position in an instance in which the optical testing instrument is in a testing position, wherein the cavity defines an open end, the shell comprising a bottom shell surface, wherein the bottom shell surface comprises: at least one support element, wherein the at least one support element is configured to engage the surface to support the optical testing instrument in a testing position; and a translational surface configured to engage the surface to support the optical testing instrument in an angled position, wherein at least one emitter and at least one sensor are housed within the shell, the at least one emitter operable to transmit light into the sample tube and the at least one sensor operable to receive at least a portion of the transmitted light, wherein the shell is shaped to be gripped by a user in a circumferential direction defined about a longitudinal axis of the cavity such that the user can hold the sample tube upright within the optical testing instrument during handheld operation, the longitudinal axis of the cavity extending through the open end and configured to be defined parallel to a longitudinal axis of the sample tube, wherein in an instance in which the optical testing instrument receives at least one lateral force, the optical testing instrument is arranged to tilt from the testing position to the angled position to cause the translational surface to engage and slide relative to the surface to prevent the optical testing instrument from tipping past a point where the optical testing instrument tips over such that the optical testing instrument is arranged to return to the testing position in an instance in which the at least one lateral force is removed, wherein, in both the testing position and the angled position, a center of gravity of the optical testing instrument is disposed above points on the surface that are radially inward of an engagement point of the translational surface that engages the surface, and wherein a coefficient of friction of the translational surface is less than a coefficient of friction of the at least one support element at a location where the at least one support element engages the surface.  Claim 13 recites a method of making the optical instrument that includes providing all of the elements and features of claim 1. The Examiner considers the previously cited Cooper et al. (US 5,506,679) to be the closest prior art. Cooper does not teach or suggest a combination of features and elements that includes the portions highlighted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        December 26, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798